DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claim 11, the term “the inner air inlets” does not have sufficient antecedent basis. This entire claim as a whole does not really read well or make sense.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, & 9-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Flory et al. (DE 102006005343 A1) (hereinafter “Flory”) or, in the alternative, claims 1-7, 9-16, & 25 under 35 U.S.C. 103 as obvious over Flory in view of Michniacki et al. (DE 10316732 A1) (hereinafter “Michniacki”) and/or Faust et al. (U.S. Patent No. 5,934,748) (hereinafter “Faust”).
Regarding claims 1-3, 12, and 14-15, Flory teaches a surface ventilation (temperature control) device, comprising a vehicle seat, comprising a support layer (first air-distributing layer) (All Figs. [24]) comprising at least one air inlet duct/opening (All Figs. [44]), preferably as a plurality of air inlet ducts/openings in fluid communication with each other and with at least one respective, preferably offset, air outlet duct/opening (All Figs. [46]) also in fluid communication for a flow circuit for removing perspiration/moisture from a cover/upholstery surface (cooling/condensation removal), the air inlet ducts being connected to the air outlet ducts via a distinct air-guiding layer (All Figs. [18]) comprising a number of channels oriented transverse to the ducts (All Figs. [34]) [0009, 0021-0023, 0025-0027], wherein air is flowed via active pumping means such as a fan or passively based on air temperature [0021, 0023, 0025].
While the air introduced/supplied is not stated to be pre-heated or pre-cooled, any air inherently comprises a temperature before being circulated. Furthermore, the inlets are only “configured to” introduce “pre-heated or pre-cooled”, it should be noted that it has been held that the In re Hutchinson, 69 USPQ 138.
Further regarding claim 1 and regarding claim 25, in the event that the functional limitation contributes a structural difference and regarding a temperature control system as claimed:
Michniacki teaches an improvement on a desirable ventilation system comprising a fan and Peltier element [0010] comprising a method and device providing ventilation and heating/cooling in particular to an upholstered motor vehicle seat [0013, 0015-0016, 0024, 0056].
	AND/OR
Faust teaches adding a heating unit for setting the temperature of air flowing to a ventilation unit that is intended to remove perspiration/moisture from a user/seat surface (col. 1, lines 16-47 & col. 2, lines 4-17) wherein the heater (col. 3, lines 35-36 & 49-50), which allows both the surface of the cushion temperature to remain stable without overcooling and the ventilation air to obtain maximal absorption capacity for removal of moisture (col. 1, lines 30-45; col. 2, lines 20-37).
It would have been obvious to one of ordinary skill in the art at the time of invention to include a heating device, specifically a Peltier heating device, before or after the fan to pre-heat or pre-cool the air circulation/ventilation. One of ordinary skill in the art would have been motivated to use a beneficial set-up that is useful at any temperature and achieve a predetermined temperature setpoint [Michniacki; 0015-0016, 0056] and/or stabilize the temperature of a surface and optimize/enhance the desired perspiration/moisture removal abilities (Faust; col. 2, lines 20-37).
Regarding claims 4-7 and 9-11, in an example, Flory teaches four equally-spaced adjacent inlet openings/two inlet ducts supplying four outlet openings/two outlet ducts connected by four equally spaced channels, wherein the inlet openings/ducts and outlet openings/ducts which are different in size 
Further regarding claims 6-7 and 9-10, the number of inlets and outlets being different, unequally distributed, or distributed around each other is merely a change in shape which has been held is a matter of choice a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. For example, if the air inlet ducts were placed in the center it would have been obvious to provide an arrangement radiating out from one or more centrally located ducts in which the number of outlets would be greater to maintain a high surface coverage of equally or unequally spaced channels. Or, one of ordinary skill in the art could increase the number of air inlets nearer to the glutes/inner thighs where perspiration is highest and lower out near the knees where more exterior air space is available and is closer to a dashboard air temperature system.
Regarding claims 13 and 17, the material of the air-guiding layer (located in front of the air openings) may be air-permeable and the material of the support layer may also be air-permeable [0020, 0024].

Claims 8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flory, optionally in view of Michniacki and/or Faust, as applied to claim 1 above, (further) in view of Friderich et al. (DE 102013020799 A1) (hereinafter “Friderich”).
Regarding claim 8, Flory(/Michniacki and/or Faust) does not teach a flow constriction in the first and/or second air distributing layer.
Friderich teaches a ventilation device for a seat system [0001] comprising inlet ducts/openings (All Figs. [40]) through a pad support (All Figs. [38]) extending to an air guide layer (All Figs. [28]), 
It would have been obvious to one of ordinary skill in the art at the time of invention to constrict inlet (or outlet) ducts in opposition to the direction of flow. One of ordinary skill in the art would have formed ducts that provide favorable flow [0026].
Regarding claim 17, the first air distribution body is not taught to be a hard shell layer.
Friderich teaches an alternative, wherein the cushion is provided within the air guide layer, and the air inlet openings are provided in the cushion support/shell [0020] covered by an air permeable material [0023-0024].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to provide a materially equivalent set-up to the ducts in a cushioned support layer.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Flory, optionally in view of Michniacki and/or Faust, as applied to claim 1 above, (further) in view of Brykalski et al. (U.S. Pub. No. 2012/0080911 A1) (hereinafter “Brykalski”).
Regarding claims 14-15, in the event that the flow circuit and condensation removal device are not considered anticipated/obvious:
Brykalski teaches a climate control assembly for a seat, wherein thermally conditioned air is supplied to an upholstery layer via inlet ducts and is then at least partially recirculated via outlet ducts, wherein the air is environmentally conditioned, such as dehumidified, prior to being returned to the inlet ducts [0006-0008, 0013-0014, 0039].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an at least partially closed flow circuit to the air inlets/outlets. One of ordinary skill in the art would have .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Flory, optionally in view of Michniacki and/or Faust, as applied to claim 1 above, (further) in view of Hartwich et al. (U.S. Pub. No. 2004/0189061 A1) (hereinafter “Hartwich”), Schaefer (U.S. Pub. No. 2003/0211278 A1) (hereinafter “Schaefer”), OR Le Gall (FR 2882307 A1) (hereinafter “Le Gall”).
Regarding claim 18, Flory(/Michniacki and/or Faust) does not teach an intermediate layer between the air guiding cushion layer and the support cushion layer, the intermediate layer having a higher rigidity than the air guiding cushion layer and/or the support cushion layer
Hartwich teaches a base cushion part (All Figs. [8]) comprising a plurality of holes (All Figs. [18]) for supplying ventilation air (Fig. 2) to an air conditioning/distribution layer (All Figs. [10]), wherein an additional intermediate layer lies between the lower surface of the air conditioning/distribution layer and the base part, relatively harder/stiffer than both of the air conditioning/distribution layer and the base part comprising a compression hardness of 20 to 50 kPa and flexural rigidity at least five times greater than the base part [0026].
	OR
Schaefer teaches a reinforced cushioning pad comprising superposed layers of compressible foam and a reinforcing sheet embedded between adjacent layers that allows it to retain its shape [0007-0011].
	OR
Le Gall teaches an seal upholstery air circulation system (pg. 1) comprising an air distribution layer (All Figs. [16]) and a foam body (All Figs. [2]) comprising air ducts (All Figs. [6/13]), wherein a 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an intermediate layer between the air guiding cushion layer and the support cushion layer, wherein the intermediate layer has a higher rigidity than one or both of the air guiding cushion layer and the support cushion layer. One of ordinary skill in the art would have been motivated to prevent distortion/impression [Hartwich, 0026], allows the adjacent cushion members to maintain their shape [Schaefer, 0011], OR to prevent the foam from expanding into the adjacent distribution layer and to maintain duct/opening shape [Le Gall, pg. 5].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Flory, optionally in view of Michniacki and/or Faust, as applied to claim 1 above, (further) in view of Schuller et al. (U.S. Patent No. 5,921,314) (hereinafter “Schuller”).
Regarding claim 24, Flory(/Michniacki and/or Faust) does not teach an electric heating device arranged between the second distribution layer and the upholstery/cover layer and/or integrated therein.
Schuller teaches a conditioned seat comprising an electrical heating element arranged in or on the inner surface of the seat contact surface and an air conditioning device that supplies conditioned air to the inner side of a seat contact surface, wherein temperature control and air drying/moisture removal are simultaneously provided, allowing the seat to be quickly heated and then held at a temperature constant in cold weather and simply conditioned in hot weather (col. 1, line 21 – col. 3, line 21).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an electric heating device arranged between the second distribution layer and the upholstery/cover 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


th, 2021